UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6259


ANGELO B. HAM,

                  Plaintiff - Appellant,

             v.

JON OZMINT, SCDC      Director;   LAURIE    MILLER,   LCI   Grievance
Coordinator,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:08-cv-02896-DCN)


Submitted:    July 30, 2009                   Decided:      August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Angelo        B.   Ham    appeals       the   district    court’s      orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint, and denying his

Fed.       R.   Civ.    P.    59(e)      motion       for   reconsideration.        We    have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm       the     dismissal        of   Ham's       § 1983   complaint    for      the

reasons stated by the district court, and, finding no abuse of

discretion, further affirm the denial of the Rule 59(e) motion. *

Ham v. Ozmint, No. 6:08-cv-02896-DCN (D.S.C. Sept. 12, 2008).

We   dispense          with    oral      argument      because   the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




       *
       See Temkin v. Frederick County Comm'rs, 945 F.2d 716, 724
(4th Cir. 1991).



                                                  2